IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                     : Nos. 85 and 86 MM 2021
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 DAVID NORMAN MURPHY                              :
                                                  :
                                                  :
 PETITION OF: ERIC J. FILER, ESQUIRE              :

                                         ORDER


PER CURIAM

       AND NOW, this 2nd day of December, 2021, in consideration of the Application to

Withdraw Appearance, this matter is REMANDED to the Court of Common Pleas of

Schuylkill County for that court to determine whether Attorney Eric J. Filer should be

granted leave to withdraw. See Pa.R.Crim.P. 120(B) (providing that an attorney may not

unilaterally withdraw his or her appearance with respect to a criminal defendant; rather,

a court must determine whether leave to withdraw is warranted). In the event the court

permits Attorney Filer to withdraw, the court is ORDERED to determine whether David

Norman Murphy is entitled to appointment of another attorney for purposes of allocatur

review.

       The Court of Common Pleas of Schuylkill County is ORDERED to enter its order

regarding this remand within 90 days and to notify this Court promptly of its determination.